Citation Nr: 0711799	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits on behalf of 
his wife for the period prior to December 1, 2006.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her mother, a friend


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
November 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a special apportionment decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The procedural history will be set out in greater detail 
below but, essentially, this issue concerns payment of 
benefits to the veteran's spouse.  Apportionment of the 
appellant's VA benefits was stopped back to October 1, 2005, 
based on a court order showing her spousal support order was 
terminated.  However, upon review of the couple's divorce 
decree, showing the divorce was not final until November [redacted], 
2006, the appellant was added back to the veteran's award 
until December 1, 2006.  Thus, the issue is characterized as 
cited on the title page as it appears that this most 
accurately reflects the only time consideration of 
apportionment would be appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal involves a contested claim for an apportionment 
of the veteran's VA compensation benefits.  Neither party has 
been provided notification pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
However, although not specifically addressing the 
apportionment statute (38 U.S.C.A. § 5307), the United States 
Court of Appeals for Veterans Claims (hereinafter referred to 
as "the Court") has held that the VCAA does not apply to 
claims predicated on chapter 53 of title 38 of the U.S. Code, 
that concerns special provisions relating to VA benefits.  
See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. 
Principi, 16 Vet. App. 132 (2002).  This does not, however, 
obviate the necessity of informing each party of the evidence 
necessary to substantiate their claims.  See Barger.  Letters 
sent by the RO to the appellant and the veteran in July, 
September, and November 2003 advised them of the appellant's 
apportionment claim, of her disagreement with the September 
2003 apportionment decision, and of their appellate rights. 

A January 2003 VA examination report regarding the veteran's 
competency indicates he appeared to be quite knowledgeable 
and said that, although he made $72,000 per year, he had no 
savings because his wife mishandled his funds and he was 
currently indebt for a total of $142,000.  He said the debts 
began in 1999 when he lost his competency to his wife.  His 
divorce was impending.  In March 2003, the RO declared the 
veteran competent to handle his VA benefits.  According to a 
March 2003 memorandum in the file, the veteran advised a RO 
representative that his divorce was not final and he would 
contact VA as soon as it was to avoid the creation of an 
overpayment.

At the time that the appellant filed her claim for 
apportionment in June 2003, she submitted a copy of a May 20, 
2003 Order from the Court of Common Pleas of Somerset County, 
Pennsylvania, Domestic Relations Section (hereinafter 
referred to as "the Court of Common Pleas"), ordering the 
veteran to pay her $1,800.00 per month, effective from 
October 17, 2002.  Arrears in the amount of $8,229.12 as of 
May 16, 2003 were due immediately.  She contends that she 
should be awarded an apportioned share of the veteran's VA 
compensation benefits on her behalf.  

In August 2003, the appellant submitted a list of her average 
living expenses that totaled $1,110.  She reported that she 
received $875.00 in support income.

In an August 2003 written statement, the veteran objected to 
the appellant's apportionment request.  He argued that he was 
paying her monthly support in the amount of $1,199.50 and 
paying off financial obligations.  He enclosed a list of 
"some" of his expenses and his average monthly costs of 
$5,116.48, that he said were on the "low" side.

In the September 2003 special apportionment decision, and 
subsequent letters to the appellant and the veteran, it was 
noted that the appellant's claim for an apportionment was 
denied because she said he was paying $875 per month in 
support payments that was more than the $125.00 allowable to 
a spouse to receive for an apportionment.  It was determined 
that she did not show a need for apportionment of the 
compensation available pursuant to 38 C.F.R. §§ 3.450-8.

However, in her September 2003 notice of disagreement and 
April 2004 substantive appeal, the appellant said the $875 
was paid at the veteran's "whim" and that she was awarded 
$1,750 per month by the court, of which he paid only half, 
and that the additional $125 would help her quite a bit.

Further, in a February 24, 2004 letter, the RO advised the 
appellant of the date and time of her scheduled personal 
hearing at the RO.  The RO erroneously listed the veteran's 
service representative as the appellant's service 
organization on the letter, although a handwritten note 
indicates that she had no representative and the service 
organization's name is crossed out on the letter.  Thus, it 
is unclear if the organization was ever provided with a copy 
of this letter.  The veteran was not provided with a copy of 
this letter nor is there an indication in the record that the 
RO advised him of the scheduled hearing date or his right to 
respond to the appellant's testimony. 

In April 2004, the appellant testified during a personal 
hearing at the RO.  Although the RO provided the veteran with 
a copy of the January 2007 supplemental statement of the case 
(SSOC) that summarized the appellant's April 2004 personal 
hearing testimony, neither he nor his representative were 
provided with a copy of the hearing transcript or an 
opportunity to respond to it.

Further, the RO failed to advise the veteran or his 
accredited representative that the appellant perfected her 
appeal.

As well, the record reflects that, in her January 2004 
electronic transmission to the RO regarding her hearing 
request, the appellant argued that the veteran was court-
ordered to pay her $1,800 monthly and he failed to comply.  
She argued that she had delinquent bills and was unable to 
work due to medical problems.  She noted their 28 year 
marriage, that she cared for him, and that he was incompetent 
at the time he filed for divorce. 

According to a February 2004 Order from the Court of Common 
Pleas, the May 20, 2003 Order was modified to provide that, 
effective October 17, 2002, the veteran was to pay to the 
Pennsylvania State Collection and Disbursement Unit $1,550.59 
per month, plus $99.41, toward arrearages for the appellant's 
support.  

A May 17, 2005 Order of the Court of Common Pleas indicates 
that the veteran's VA benefits were to be attached in the 
amount of $1,313.10.

In July 2005 letters, the RO advised the appellant and the 
veteran that the appellant was entitled to receive $1,320 per 
month as a special apportionment of the veteran's benefits, 
beginning July 1, 2005.  She was advised that the apportioned 
benefits may be affected by divorce of the veteran and 
spouse.

A September 23, 2005 Order from the Court of Common Pleas 
indicates that the support order was terminated on September 
21, 2005, based on the parties' agreement that a lump sum of 
$16,811.43 be paid by the veteran to the appellant.

Then, in a November [redacted], 2006 letter, the RO advised the 
veteran that apportionment of his compensation benefits 
($1,320 monthly to the appellant) was stopped back to October 
1, 2005 based upon review of a court order showing that his 
spousal support case was terminated. At that time, the RO 
began paying him as a veteran with no dependents. 

In a November 14, 2006 letter to the appellant, the RO said 
it stopped paying apportionment payments to her in the amount 
of $1320, effective September 25, 2005, the date her spousal 
support order was terminated. 

However, in a February 6, 2007 letter, the RO advised the 
veteran that it received a copy of his divorce decree showing 
that the divorce was not final until November [redacted], 2006.  He 
was advised that the appellant was added back to his award 
until December 1, 2006.  

Thus, it appears that updated financial records should be 
obtained from the parties.
 
Although the appellant has not submitted a signed Appointment 
of Veterans Service Organization as Claimant's Representative 
(VA Form 21-22).  The appellant should again be advised of 
the need to submit a signed VA Form 21-22 if she wishes to be 
represented in her claim on appeal.  Thus, while the matter 
is on remand, the RO should first undertake appropriate 
action to associate with the claims file any existing VA Form 
21-22, or to provide the appellant with a form to sign.  See 
38 C.F.R. §§ 3.103, 20.600 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should advise the appellant 
of the need to submit a signed VA Form 
21-22, in favor an accredited service 
organization, if she so desires, to 
enable that organization to act as her 
accredited representative.

2.	The veteran and his representative 
should be furnished with a copy of the 
transcript of the appellant's April 
2004 personal hearing at the RO and 
provided an opportunity to respond 
thereto.

3.	The appellant and the veteran should be 
afforded the opportunity to provide 
updated information regarding the 
current status of his support of the 
appellant including financial 
information documenting his payments 
made therein.  To the extent possible, 
he is requested to provide copies of 
cancelled checks or other evidence 
confirming regular payment of benefits 
and the amounts up until the divorce 
was final, or thereafter as 
appropriate.

4.	The appellant and the veteran should be 
provided with a Financial Status Report 
(VA Form 20-5655) and afforded the 
opportunity to provide pertinent income 
and expense date, employment 
information, medical expense 
information, up until the divorce was 
final.

5.	The appellant, and her representative, 
if she obtains one, should be furnished 
a copy of the veteran's financial 
statement and his contentions or should 
be informed of the substance of this 
evidence.  The appellant should be 
provided an opportunity to respond 
thereto.

6.	The veteran and his accredited service 
representative should be furnished a 
copy of the appellant's financial 
statement and contentions or should be 
informed of the substance of this 
evidence.  The veteran and his 
representative should be provided an 
opportunity to respond thereto. 

7.	If, after review of additional 
financial evidence submitted or 
identified following the notice 
described above, any additional notice 
is required, it should be conducted.

8.	Then, the RO/AMC should readjudciate 
the appellant's claim for a monthly 
apportionment of the veteran's VA 
compensation benefits for the period 
prior to December 1, 2006.  The 
readjudication must be accompanied 
following the special procedural 
regulations regarding contested claims, 
set forth in 38 C.F.R. §§ 19.100 - 
19.102 (2006).  If the decision remains 
adverse to the appellant, both the 
appellant and the veteran, and their 
representative(s) should be furnished 
with a SSOC, that contains notice of 
all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal, since the November 
2003 statement of the case.  Each party 
should be afforded an appropriate 
period of time for response.  If there 
is a response, contested claims 
provisions for handling such response 
should be undertaken.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and the veteran need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



